Citation Nr: 0304473	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02--04 542	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an October 
1, 1984 Board of Veterans' Appeals (Board) decision which 
denied service connection for the cause of death.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955, July 1955 to August 1957, August 1957 to August 1963 
and from August 1963 to February 1966.  He died in June 1979.  
The moving party is the veteran's former spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on motion as to clear and unmistakable error in an 
October 1, 1984 Board decision.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board on October 1, 1984.  

2.  The moving party has not set forth specific allegations 
of error, either of fact or law, as to the October 1984 Board 
decision.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the October 1, 1984 Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1404(b) 
(2002); 64 Fed. Reg. 73413-73414 (1999) (clarification and 
revision of 38 C.F.R. § 20.1400(b)(1)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there have been changes in 
the law concerning the VA's duty to notify a claimant as to 
evidence needed to substantiate a claim, and concerning the 
VA's duty to assist a claimant in developing evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002) (Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  However, these 
provisions are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001). 

The appellant argues that there was clear and unmistakable 
error in the October 1, 1984 Board decision, which denied 
service connection for the cause of the veteran's death. 

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2002).  Pursuant to Section 20.1404(b) (2002), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.

The moving party has asserted that the benefit of the doubt 
should have been resolved in favor of the veteran's family in 
the October 1994 Board decision, which denied entitlement to 
service connection for the cause of the veteran's death.  In 
support of her claim, she stated that the veteran had been a 
candidate for PTSD.  The Board finds that her argument lacks 
merit.  Resolution of the benefit of the doubt does not rise 
to the level of CUE.  

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
October 1984 Board decision.  Accordingly, in the absence of 
an allegation that sets forth clearly and specifically 
alleged clear and unmistakable error of fact or law in the 
Board decision, the legal or factual basis for such 
allegation, and why the results would have been manifestly 
different but for the alleged error, the appellant's motion 
for revision of the October 1, 1984 Board decision is 
dismissed without prejudice.  See 38 C.F.R. § 20.1404(b); 64 
Fed. Reg. 73413-73414 (1999) (clarification and revision of 
38 C.F.R. § 20.1400(b)(1)).


ORDER

The motion for CUE in an October 1, 1984 Board decision is 
dismissed without prejudice to refiling.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




